Citation Nr: 1134890	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a prior claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a prior claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with brief periods of active service in June and September 1963.  He also served in the Air National Guard (ANG) and had periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  He retired from the ANG in 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011, and a transcript of this hearing is of record.  At this hearing, the Veteran submitted additional evidence, but waived RO review.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2005 Board decision denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal.  

2.  Evidence received since the May 2005 Board decision is new and material, and the Veteran's claim is reopened.  

CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied entitlement to service connection for a bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100 (2010).  

2.  New and material evidence has been received since the May 2005 Board decision, and the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision

The Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus was denied in a May 2005 Board decision; the Veteran did not appeal.  In September 2005, the Veteran petitioned to reopen his previously denied claim.  The RO denied the Veteran's claims in a March 2006 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.   

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's hearing loss and tinnitus had onset in service or were caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's hearing loss and tinnitus are related to his active military service.   

The Veteran has submitted an October 2006 audiogram from Montgomery Otolaryngology, which noted high frequency hearing loss, compatible with [the Veteran's] past history of high intensity noise exposure from jet aircraft engines.  The Veteran also testified at a hearing in April 2011, describing a gradual onset of hearing loss and tinnitus following approximately twenty-seven years of exposure to acoustic trauma from working on the flight lines.  He estimated that his symptoms first became noticeable sometime in the 1980, before he retired from the National Guard.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the Remand section below.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's prior claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's prior claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he has asserted developed due to his exposure to acoustic trauma while working on the flight lines.  

The service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  In this regard, the Board notes that the Veteran was provided numerous hearing conservation audiological tests during active service and during his ANG service.  All of these tests were normal, including tests in November 1961, May 1962, March 1965, February 1968, May 1970, May 1971, May 1973, July 1974, September 1974, June 1975, June 1976, June 1977, June 1978, and June 1981.  There was one test in June 1973 which noted some hearing loss in the left ear.  However this hearing loss was not shown in any service or ANG examination over the next 12 years. 

In June 1997, an audiological evaluation from the Alabama Ear Nose & Throat Association, revealed pure tone thresholds, in decibels, of 10 decibels for the right ear and 13 decibels for the left ear at 500, 1000, and 2000 Hz.  There was a significant drop-off in hearing in both ears at about 6000 to 8000 Hz.  Additional medical records dated in June 1997 noted that the Veteran complained of tinnitus for about a week or two.   It was "so loud that it's about to make him crazy." 

The file also contains a December 1999 progress note from the Montgomery Family Medicine, P.C., noting possible Meniere's disease.

In a July 2000 VA examination the veteran's chief complaint was constant tinnitus.  His history of military noise included drills and engine noise.  He currently worked with no noise and had no hobby which contained excessive levels of noise.  He claimed that he had tinnitus for years, which became constant in both ears about five years ago.  An audiogram revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
25
LEFT
20
15
25
25

Average pure	tone thresholds were 21 decibels, and speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The Veteran reported constant tinnitus which was an extreme bother to him.  The diagnosis was essentially normal hearing bilaterally which sloped to a moderate sensorineural hearing loss at 8,000 Hz.  The examiner further opined that the configuration of the veteran's hearing loss did not suggest that it was noise induced.

By rating action in August 2000, service connection was denied for hearing loss and tinnitus.  In making that determination the RO noted that the service treatment records were silent as to a hearing disorder or tinnitus in service or within one year after service.  The first evidence of a hearing problem or tinnitus was in the June 1997 private medical records, more than 10 years after the Veteran retirement from military service.

In a June 2001 personal hearing at the RO, the Veteran testified that he worked on the flight line with aircraft in service as well as during his ANG training.  He was exposed to noise on a constant basis.  He added that, "[t]he only thing I know that everybody that I worked with out there over the years has ear problems or deaf, every one of them."  He further noted that he did not use hearing aids and that no physician had recommended the use of hearing aids.  In addition no doctor had ever told him his hearing problems were due to working around noise.  During his testimony he mentioned Meniere's disease, but added that he was not sure if it had been diagnosed.

A statement was received in June 2001 from J. L. who apparently worked with the Veteran in the ANG.  He noted that the Veteran's work with the ANG required him to spend a lot of time on the flight line and that many of the flight line personnel who had served with the veteran suffer with ear damage or complete loss of hearing.

In an August 2004 VA examination, the Veteran's hearing was within normal limits for VA purposes.  After the Veteran's claims file was reviewed, the examiner noted that all hearing evaluations from the 1960's through the 1980's indicated the Veteran had normal hearing from 500 to 6000Hz.  A private examination in 1997 also revealed normal hearing with a moderately severe drop-off at 6000 Hz.  The July 2000 VA examination also revealed normal hearing from 500 to 4000Hz.  

No mention of tinnitus was found in the medical records until 1997 when its sudden onset was noted.  The examiner noted that he could not find where the Veteran had been diagnosed with Meniere's.  Tinnitus was only one of the symptoms of Meniere's, and given the Veteran's normal hearing it was not likely he had this disease.  The only thing in support of the diagnosis of Meniere's was the Veteran's sudden onset of tinnitus.  

The examiner noted that the Veteran no doubt was exposed to significant noise while in service and in the National Guard.  However, the normal hearing thresholds up to 6000 Hz as late as 1997 indicates that the noise did not likely have any significant effect on the Veteran's hearing.  The examiner opined that:

It can be noted that noise exposure which does not result in permanent loss of hearing can indeed result in chronic tinnitus.  But given the amount of time between when the veteran left service (1985) and when he reported the onset of his tinnitus, it can be stated that the tinnitus is, 'less likely as not' due to military noise exposure.

In light of the Veteran's April 2011 hearing testimony placing onset of his hearing loss and tinnitus while he was still in the ANG, as well as an opinion from a private audiologist that the Veteran's hearing loss is consistent with his military noise exposure, the Board finds that the Veteran should be afforded a new VA examination.  The examiner is asked to provide an opinion regarding whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss and tinnitus had onset in service or were caused or aggravated by the Veteran's active military service.

Additionally, in Savage v. Shinseki, 24 Vet App. 259 (2011), the Court has held that in some cases, VA must seek clarification of unclear private medical reports.  

As the Board noted above, on an October 2006 audiogram, the Veteran's private audiologist opined that the Veteran's high frequency hearing loss is compatible with the type of noise exposure the Veteran experienced in service.  However, the audiologist provided no rationale for this conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, Montgomery Otolaryngology did not have access to the Veteran's claims folder, thus it is not clear whether or not the Veteran's private audiologist considered the absence of any hearing loss in service or for many years after service when reaching his conclusions.  Assuming the Veteran provides the appropriate releases, the RO should seek clarification from the Veteran's private audiologist regarding why he believes the Veteran hearing loss is the result of his military service, rather some other cause such as civilian noise exposure or age-related hearing loss.  

Finally, it does not appear that the Veteran was provided with notice that complies with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  On remand, such notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice that complies with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2. The RO should arrange for the Veteran to be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  After examination and review of the claims folder, the examiner should address the following:

Is it at least as likely as not that the Veteran's bilateral sensorineural hearing loss and tinnitus originated during active service, or were caused or aggravated by the Veteran's active military service.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for any opinion expressed should be provided, to include a discussion of the lay statements of record.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Assuming the Veteran returns the appropriate releases, the RO should request clarification from the Veteran's private audiologist regarding why he concluded that the Veteran's bilateral hearing loss is related to the Veteran's military service, rather than some other cause such as civilian noise exposure or age related hearing loss, given the absence of any documented hearing loss at in service.  An explanation of any conclusions should be provided.  

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


